Citation Nr: 0718763	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for the veteran's 
service-connected disabilities, to include coronary artery 
disease, hypertension, residuals of right wrist fracture, 
residuals of right 5th finger injury, and residuals of left 
lower leg burns.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The veteran filed his claim for service connection for 
coronary artery disease, hypertension, residuals of right 
wrist fracture, residuals of right 5th finger injury, and 
residuals of left lower leg burns on August 19, 2002.  The 
effective date for the grant of service connection for 
coronary artery disease, hypertension, residuals of right 
wrist fracture, residuals of right 5th finger injury, and 
residuals of left lower leg burns is the date of the receipt 
of the veteran's claim - August 19, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 19, 2002 
for the grant of service connection for coronary artery 
disease, hypertension, residuals of right wrist fracture, 
residuals of right 5th finger injury, and residuals of left 
lower leg burns have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2005, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an earlier effective date for his 
service-connected disabilities.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.  Because the only 
issue in this claim is whether an earlier effective date 
should apply, the Board finds that no further notice is 
necessary.  

The RO has also fulfilled its duty to assist the veteran in 
developing his claim.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal for 
an earlier effective date.  As such, VA has no further duty 
to assist the veteran in developing this claim and 
accordingly, the Board will proceed with appellate review.

Legal Criteria

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge; otherwise, the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2006).  

Analysis

The veteran originally filed a claim for service connection 
on October 3, 1989, which was within 1 year of his discharge 
in September 1989.  In this claim, however, the veteran did 
not specify for what disabilities he was claiming service 
connection.  The RO, in a letter dated in November 1989, 
requested that the veteran specify the conditions for which 
he was claiming service connection.  The veteran did not 
respond to that letter.  The RO subsequently denied the 
veteran's claim and informed him of the administrative denial 
in a letter dated in January 1990.  In that letter, the RO 
also informed him of his appellate rights.  The veteran did 
appeal that decision and it became final.  38 U.S.C.A. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

The veteran submitted another claim for service-connected 
compensation benefits, which the RO received on August 19, 
2002.  In that claim, he specified that he was seeking 
service connection for a heart condition, finger fracture, 
lower back disability, broken ankle, broken wrist, and burn 
scar of the leg.  In a rating decision dated in July 2003, 
the RO granted service connection for coronary artery 
disease, hypertension, residuals of right wrist fracture, 
residuals of right 5th finger injury, and residuals of left 
lower leg burns.  The RO assigned an effective date of August 
19, 2002, which was the date of receipt of the veteran's 
claims for those disabilities.    

The veteran claims that the effective date of the 
compensation award should be the date of his discharge 
because his disabilities began in service and had been at 
least partially disabling since that time.  This argument is 
not supported by the law or VA regulations.  Here, although 
the veteran filed a service connection claim within one year 
of discharge, this claim was not the basis for the 
compensation award that is the subject of this appeal.  The 
timing of that claim, therefore, has no bearing on this 
appeal.  The claim that is relevant to this appeal was not 
filed until August 19, 2002, which was more than one year 
after the veteran's discharge.  This date is later than the 
date entitlement arose because the RO based its decision to 
grant service connection on medical evidence dated prior to 
August 19, 2002.   

The Board concludes that because the veteran submitted a 
claim for service connection for coronary artery disease, 
hypertension, residuals of right wrist fracture, residuals of 
right 5th finger injury, and residuals of left lower leg 
burns more than a year after discharge from service, and 
because the receipt of his claim was after the date 
entitlement arose, the proper effective date of the grant of 
service connection for coronary artery disease, hypertension, 
residuals of right wrist fracture, residuals of right 5th 
finger injury, and residuals of left lower leg burns is the 
date of receipt of his claim.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  









ORDER

Entitlement to an earlier effective date for the veteran's 
service-connected disabilities, to include coronary artery 
disease, hypertension, residuals of right wrist fracture, 
residuals of right 5th finger injury, and residuals of left 
lower leg burns is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


